Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this 19th day of February,
2020, by and between Galectin Therapeutics Inc., a Nevada corporation (the
“Company”), and Pol F. Boudes, MD, an individual residing in the State of New
Jersey (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company, all in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the terms, conditions, and mutual covenants
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto do hereby
agree as follows:

1. Employment. The Company hereby employs Executive and Executive hereby accepts
employment by the Company upon the terms and conditions hereinafter stated.

2. Term. Unless sooner terminated as provided herein, Executive’s term of
employment hereunder shall commence on March 2, 2020 (the “Commencement Date”)
and continue until February 28, 2021 (the Initial Term”). Unless either party
provides written notice of non-renewal at least sixty (60) days prior to the
expiration of the Initial Term or any Renewal Term, as defined below, this
Agreement shall automatically renew for a period of twelve (12) months and shall
automatically be renewed thereafter for subsequent terms of twelve (12) months
(each, a “Renewal Term”; the Initial Term and any Renewal Terms are referred to
herein collectively as the “Term”).

3. Duties. During the Term, Executive agrees to serve as, and the Company hereby
employs Executive as, the Chief Medical Officer and as an Officer of the
Company. Executive will report to the Chief Executive Officer of the Company
(the “CEO”). Executive agrees to perform such duties, subject to the reasonable
direction of the CEO, as are customarily performed by chief medical officers in
companies of similar size and scope in industries similar to the industry in
which the Company operates, including, but not limited to, serving as the
subject matter expert and leader of developmental efforts and strategy for a
portfolio of products in various stages of development as well as marketed
products. Executive will largely serve as the ‘face’ of the Company and work
closely with the CEO and Chief Financial Officer in representing the Company.

4. Compensation. As compensation for services rendered by Executive pursuant to
this Agreement, the Company agrees to pay Executive the following as
compensation:

(a) Base Salary. An initial base salary of Four Hundred and Forty Thousand and
Five Hundred Dollars ($440,500.00) per year from the Commencement Date through
the end of the Initial Term (“Base Salary”). The Compensation Committee of the
Board of Directors of the Company (“Compensation Committee”) shall review the
Base Salary at least annually during the Term for the purpose of determining
whether the Base Salary should be adjusted based on a review of market
conditions applicable to base compensation for executives of comparable
companies and positions comparable to Executive; provided, however, that Base
Salary shall in no event be less than Four Hundred and Forty Thousand and Five
Hundred Dollars ($440,500.00) per year. The Compensation Committee shall make a
recommendation to the Board of Directors for any adjustment to Base Salary; and

(b) Annual Performance Bonus. An annual bonus, based on Executive achieving the
performance objectives, equal to thirty percent (30%) of Base Salary
(“Performance Bonus”). The Performance Bonus is based on fifty percent (50%)
individual performance and fifty percent (50%) Company performance.
Notwithstanding anything contained herein to the contrary, the Company shall not
be obligated to make any payment of the Performance Bonus in the event that
Executive is terminated for Cause (as defined below) by the later of: (i) the
end of the applicable calendar year or (ii) the date after the end of the
calendar year that it is determined that Cause for such termination did exist,
so long as the process for termination for Cause was initiated in accordance
with Section 7(b) below prior to the end of the applicable calendar year; and



--------------------------------------------------------------------------------

(c) Signing Bonus. A one-time signing bonus in the amount of One Hundred
Thousand and No/100 Dollars ($100,000.00) (“Signing Bonus”), with such Signing
Bonus to be due and payable by the Company to Executive within thirty (30) days
of the Commencement Date. The Signing Bonus shall be subject to the following
restrictions:

(i) If the Executive is terminated for Cause or voluntarily resigns from the
Company without Good Reason (as defined in Section 7(c)) within one (1) calendar
year of the Commencement Date, one hundred percent (100%) of the Signing Bonus
must be repaid to the Company in the amount of One Hundred Thousand and No/100
Dollars ($100,000.00); and

(ii) If the Executive is terminated for Cause or voluntarily resigns from the
Company without Good Reason within two (2) calendar years of the Commencement
Date, fifty percent (50%) of the Signing Bonus must be repaid to the Company in
the amount of Fifty Thousand and No/100 Dollars ($50,000.00).

Base Salary shall be payable in accordance with the Company’s customary payroll
practices, and each of Base Salary, Signing Bonus and any Performance Bonus
shall be subject to normal withholding and payroll deductions. Base Salary and
any Performance Bonus shall be subject to periodic review by the Compensation
Committee. Any Performance Bonus payable pursuant to this Agreement with respect
to a year shall be paid by the Company to Executive no later than January 31 of
the calendar year after the year in which the Performance Bonus was earned by
the Executive.

5. Other Compensation. In addition to his Base Salary and Performance Bonus, the
Company shall provide to Executive such other benefits as are customarily
provided to other similarly situated employees at the Company, subject to
eligibility as provided in each such benefit plan or program. By way of example,
Executive shall:

(a) be eligible to participate in employee fringe benefits and pension and/or
profit-sharing plans that may be provided by the Company to its employees in
accordance with the provisions of any such benefit plans, as the same may be in
effect from time to time, including without limitation, the Company’s 401(k)
profit-sharing plan and matching of Executive’s contributions thereunder by the
Company;

(b) be eligible to receive term life insurance benefits paid by the Company
equal to Executive’s Base Salary, as adjusted from time to time and, at the
election of Executive within thirty (30) days of the Commencement Date, elect to
purchase additional life insurance and/or accidental death and dismemberment
insurance at Executive’s sole cost and expense. Executive acknowledges and
agrees that if Executive does not make the election to purchase such additional
life insurance and/or accidental death and dismemberment insurance within the
time specified, Executive shall have no right to purchase such insurance though
the Company’s plan;

(c) be eligible to receive short and long-term disability insurance benefits
paid by the Company;

(d) be granted options to purchase 300,000 shares (the “Options”) of the
Company’s common stock and the 2019 Omnibus Equity Incentive Plan (“Stock Option
Plan”). The Options shall vest as follows: twenty percent (20%) of the Options
shall vest upon one (1) year of employment, twenty percent (20%) of the Options
shall vest upon two (2) years of employment, twenty percent (20%) of the Options
shall vest upon three (3) years of employment, and the remaining forty percent
(40%) of the Options shall vest upon four (4) years of employment. In addition,
the Stock Option Agreement shall provide that all of the Options not already
vested shall vest one hundred percent (100%) upon the occurrence of a Change of
Control (as defined below) and for Executive to have the right to a cashless
exercise of the Options, in whole or in part;

 

2



--------------------------------------------------------------------------------

(e) be eligible to participate in employee incentive stock option plans that may
be provided by the Company to its employees in accordance with the provisions of
the Stock Option Plan and any other such plans, as the same may be in effect
from time to time;

(f) be eligible to participate in any medical, pharmacy benefit and other health
plans (the policies covering both Executive, his spouse and his children that
are eligible for coverage being the “Health Insurance”) or other employee
welfare benefit plans that may be provided by the Company to its employees in
accordance with the provisions of any such plans, as the same may be in effect
from time to time (and the Company covenants to provide Health Insurance at all
times); provided, however, that approximately ten percent (10%) of the cost of
participating in any such medical and health plans shall be paid by Executive;

(g) during each calendar year, be entitled to twenty (20) business days as paid
vacation days (all of which accrue on the first day of each calendar year and
shall be pro-rated for 2020), in addition to all paid holidays given by the
Company to its employees. All vacation days must be used during the applicable
calendar year or shall be deemed forfeited, except that Executive may carryover
up to a maximum often (10) business days from one calendar year to the next, but
may not at any time have more than ten (10) business days available as such a
carryover during the Term;

(h) be entitled to sick leave, sick pay and disability benefits in accordance
with any Company policy that may be applicable to similarly situated employees
from time to time; and

(i) be entitled to reimbursement for all reasonable and necessary out-of-pocket
business expenses incurred by Executive in the performance of his duties
hereunder, in accordance with the Company’s normal policies in effect from time
to time.

Executive shall not be entitled to receive any additional benefits or
compensation other than as set forth in Section 4 above and this Section 5. For
purposes of this Agreement, a “business day” is a day on which the Company is
open for business and shall not include a Saturday, Sunday or legal holiday.

6. Travel. The Executive shall be based at his home in New Jersey, but shall be
expected to work at the Company headquarters in Norcross, Georgia occasionally
as needed. The work at Company headquarters is expected to average less than
thirty percent (30%) of the Executive’s working time. The Executive shall also
be expected to travel for Company clinical trials and to represent the Company
at investor and scientific conferences.

7. Termination.

(a) In the event of Executive’s death or disability, all obligations of the
Company under this Agreement shall terminate except with respect to (i) payment
of Base Salary accruing prior to such death or disability, (ii) payment of a
portion of the amount of the Performance Bonus equal to the maximum amount of
the Performance Bonus multiplied by a fraction, (A) the numerator of which shall
be the number of days elapsed from the beginning of the calendar year in which
such death or disability occurs and (B) the denominator of which shall be the
total number of days in the calendar year in which such death or disability
occurs (being 365 in a full year and 305 in 2020), (iii) continuation of medical
and other insurance benefits in accordance with the benefit programs provided to
Executive, and (iv) in the case of disability, payment of such disability
benefits as Executive is entitled to receive in accordance with the applicable
plan or program. As used herein, “disability” means the inability of Executive
to perform those duties and responsibilities that are the essential functions of
Executive’s position due to illness, accident or any other physical or mental
incapacity after a period of reasonable accommodation for such disability, and
as determined in accordance with the applicable disability insurance policy.

 

3



--------------------------------------------------------------------------------

(b) During the Term, the Company may terminate Executive’s employment without
Cause or for Cause. In the event that Executive’s employment is terminated for
Cause, the Company shall give written notice of termination to Executive (such
termination to be effective after compliance with the notice and cure and other
procedures set forth below in this subsection, as applicable), which notice
shall specify Cause in reasonable detail. As used herein, “Cause” shall mean:
(i) a good faith finding by the Company of Executive’s failure to perform his
material duties hereunder; (ii) Executive’s violation of the Company’s code of
conduct; (iii) Executive’s act(s) or omission(s) amounting to willful misconduct
or gross negligence in the performance of his duties hereunder to the detriment
of the Company; (iv) Executive’s fraud or embezzlement against the Company, its
suppliers or customers; (v) Executive’s conviction of or pleading guilty to any
felony under applicable law; or (vi) Executive’s failure to observe or perform
any covenant, condition or provision of Sections 10 through 13, inclusive, of
this Agreement. Except as to the immediately preceding clauses (iv), (v) or
(vi) and with respect to those Causes that are not capable of being cured,
Executive will have thirty (30) days from the date he receives written notice
from the Company specifying in reasonable detail the events or circumstances
constituting Cause to cure such Cause, and upon such timely cure, such Cause
shall be deemed not to have occurred; provided, however, the Company shall be
obligated to give Executive notice (and an opportunity to cure) only once in any
twelve (12) consecutive month period with respect to similar acts or omissions
giving rise to such Cause.

(c) Executive may voluntarily resign Executive’s position with the Company for
Good Reason, at any time on thirty (30) days’ written notice to the CEO (after
compliance with the cure and other procedures set forth below in this
subsection, as applicable). Executive will be deemed to have resigned for “Good
Reason” if Executive voluntarily terminates Executive’s employment with the
Company within sixty (60) days after the occurrence of one or more of the
following circumstances: (i) the Company’s material breach of this Agreement; or
(ii) Executive’s position and/or duties are changed from those contemplated
herein such that Executive’s duties are no longer consistent with the position
of a chief medical officer of a company comparable to the Company.
Notwithstanding anything contained in this Subsection (c), with respect to any
claim of Good Reason by Executive, the Company shall be provided with written
notice of the specific circumstance giving rise to Good Reason and, with respect
to clauses (i) and (ii) above, thirty (30) days from receipt of written notice
in which to cure such circumstance.

8. Obligations of the Company Upon Termination.

(a) If either (i) the Company terminates Executive’s employment for Cause during
the Term, or (ii) Executive terminates his employment during the Term for any
reason other than Good Reason, then this Agreement shall terminate without
further obligations on the part of the Company to Executive under Sections 4 and
5 of this Agreement, other than for payment of Executive’s Base Salary accrued
through the date of termination, to the extent not theretofore paid and
reimbursement of any unreimbursed expenses.

(b) If either (i) Executive terminates this Agreement for Good Reason or
(ii) the Company terminates this Agreement without Cause, then the Company shall
pay to Executive (1) Executive’s Base Salary accrued through the date of
termination, to the extent not theretofore paid, (2)(A) if such termination
occurs within twelve (12) months after the Commencement Date, an amount equal to
three (3) months of Executive’s Base Salary, or (B) if such termination occurs
after the period specified in (A) above, but prior to the date that is eighteen
(18) months after the Commencement Date, an amount equal to six (6) months of
Executive’s Base Salary or (C) if such termination occurs after the period
specified in (B) above, but prior to the date that is twenty-four (24) months
after the Commencement Date, an amount equal to nine (9) months of Executive’s
Base Salary, or (D) if such termination occurs after twenty-four (24) months
after the Commencement Date, an amount equal to twelve (12) months of
Executive’s Base Salary, in any case payable within thirty (30) days after the
date of such termination, (3) reimbursement of any unreimbursed expenses and (4)
payment of a portion of the amount of the Performance Bonus equal to the maximum
amount of the Performance Bonus multiplied by a fraction, (A) the numerator of
which shall be the number of days elapsed from the beginning of the calendar
year in which such termination occurs and (B) the denominator of which shall be
the total number of days in the calendar year in which such termination occurs
(being 365 in a full

 

4



--------------------------------------------------------------------------------

year and 305 in 2020). In exchange for any such payments, Executive shall
execute, within thirty (30) days following such termination, a full release of
the Company and its affiliates from all obligations other than as set forth in
this Section 8(b) or from any usual and customary indemnification obligations of
the Company to Executive as an officer thereof, in form and substance acceptable
to the Company in its sole discretion. Notwithstanding the foregoing, the
Company shall not be obligated to make any payments pursuant to this Section
8(b) until it has received such release, fully executed by Executive. For
avoidance of doubt, nonrenewal of this Agreement pursuant to Section 2 hereof
shall not constitute a termination by the Company without Cause hereunder and
shall not entitle Executive to receive any payments pursuant to this Section
8(b).

(c) The parties hereto agree that Executive may designate, by written notice to
the Company, a beneficiary to receive the payments described in Sections 7 and 8
in the event of his death. The designation of any such beneficiary may be
changed by Executive from time to time by written notice to the Company. In the
event Executive fails to designate a beneficiary as herein provided, any
payments which are otherwise to be made to a designated beneficiary under
Sections 7 and 8 shall be made to the legal representative of Executive’s
estate.

9. Change of Control.

(a) For purposes of this Agreement, unless the Board of Directors of the Company
determines otherwise, a “Change of Control” of the Company shall be deemed to
have occurred at such time as:

(i) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
Richard E. Uihlein or an affiliate thereof, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
voting securities of the Company representing more than 50% of the Company’s
outstanding voting securities or rights to acquire such securities, except for
any voting securities issued or purchased under any employee benefit plan of the
Company or its subsidiaries;

(ii) a plan of reorganization, merger, consolidation, sale of all or
substantially all of the assets of the Company or similar transaction is
approved or occurs or is effectuated pursuant to which the Company is not the
resulting or surviving entity; provided, however, that such an event listed
above will be deemed to have occurred or to have been effectuated only upon
receipt of all required regulatory approvals not including the lapse of any
required waiting periods; or

(iii) a plan of liquidation of the Company is adopted and completed or an
agreement for the sale or liquidation of the Company is approved and completed.

(b) If, within the period ending twelve (12) months after the date of a Change
of Control (the “Change Period”), Executive’s employment with the Company is (i)
terminated without Cause by the Company (or by the acquiring or successor
business entity following a Change of Control), or (ii) terminated for Good
Reason by Executive, the Company shall pay to Executive (A) Executive’s Base
Salary accrued through the date of termination, to the extent not theretofore
paid, (B) reimbursement of any unreimbursed expenses, (C) a portion of the
amount of the Performance Bonus equal to the maximum amount of the Performance
Bonus multiplied by a fraction, (X) the numerator of which shall be the number
of days elapsed from the beginning of the calendar year in which such
termination occurs and (Y) the denominator of which shall be the total number of
days in the calendar year in which such termination occurs (being 365 in a full
year and 305 in 2020) and (D) an amount equal to twelve (12) months of
Executive’s Base Salary, payable in a lump sum no later than thirty (30) days
following such termination. Upon any such Change of Control, Executive’s
unvested options to purchase shares of the Company’s common stock shall be one
hundred percent (100%) vested, but shall otherwise continue to be governed by
the terms and conditions of the Stock Option Agreement and any related stock
option plan.

 

5



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if, in connection with a transaction that
technically meets, or may meet, the definition of Change of Control as set forth
in Section 9(a) above, Executive’s employment by the Company or a successor to
the Company is terminated, but Executive is immediately re-hired as an employee
of a successor to the Company or surviving company in such a transaction in a
comparable position, with the same or greater total annual cash compensation,
including bonus potential, and with an employment agreement containing
substantially equivalent provisions as this Agreement with respect to
termination of the Executive and severance, no benefits shall be payable to
Executive under Section 9(b).

10. Definitions. The following defined terms shall have the meanings ascribed
below. All other terms shall be given their normal and common usage.

(a) “Company Business” shall mean the research and development of therapeutic
agents whose primary pharmacological mechanisms of action modify galectins and
are applicable in the treatment of fibrosis, cancer and related diseases.

(b) “Competing Business” shall mean any person or entity that engages in a
commercial business that is the same or substantially similar to the Company
Business.

(c) “Confidential Information” shall mean data and information: (i) relating to
the Company Business, regardless of whether the data or information constitutes
a trade secret as that term is defined in the Georgia Trade Secrets Act or any
other applicable trade secrets law; (ii) disclosed to Executive or of which
Executive became aware as a consequence of Executive’s relationship with the
Company; (iii) having value to the Company; (iv) not generally known to
competitors of the Company; and (v) which includes trade secrets, methods of
operation, names of customers, price lists, financial information and
projections, route books, personnel data, and similar information; provided,
however, that such term shall not mean data or information (A) which has been
voluntarily disclosed to the public by the Company, except where such public
disclosure has been made by Executive without authorization from the Company;
(B) which has been independently developed and disclosed by others; or (C) which
has otherwise entered the public domain through lawful means.

(d) “Key Employee” shall mean an employee who, by reason of the Company’s
investment of time, training, money, trust, exposure to the public, or exposure
to customers, vendors, or other business relationships during the course of the
employee’s employment with the Company, has gained a high level of notoriety,
fame, reputation, or public persona as the Company’s representative or
spokesperson or has gained a high level of influence or credibility with the
Company’s customers, vendors, or other business relationships or is intimately
involved in the planning for or direction of the Company Business or a defined
unit of the Company Business. Such term shall also mean an employee in
possession of selective or specialized skills, learning, or abilities or
customer contacts or customer information who has obtained such skills,
learning, abilities, contacts, or information by reason of having worked for the
Company.

(e) “Material Contact” shall mean the contact between Executive and each
customer or potential customer of the Company: (i) with whom or which Executive
dealt on behalf of the Company; (ii) whose dealings with the Company were
coordinated or supervised by Executive; (iii) about whom Executive obtained
Confidential Information in the ordinary course of business as a result of
Executive’s association with the Company; or (iv) who receives products and
services authorized by the Company, the sale or provision of which results or
resulted in compensation, commissions, or earnings for Executive within two (2)
years prior to the date of the separation of Executive’s employment with the
Company.

(f) “Professional” shall mean an employee who has as a primary duty the
performance of work requiring knowledge of an advanced type in a field of
science or learning customarily acquired by a prolonged course of specialized
intellectual instruction or requiring invention, imagination, originality, or
talent in a recognized field of artistic or creative endeavor. Such term shall
not include employees performing technician work using knowledge acquired
through on-the-job and classroom training, rather than by acquiring the
knowledge through prolonged academic study, such as might be performed, without
limitation, by a mechanic, a manual laborer, or a ministerial employee.

 

6



--------------------------------------------------------------------------------

(g) “Territory” shall mean the United States.

11. Representations by Executive.

(a) Executive hereby represents and warrants that he will take the time to fully
understand the scope of the Company Business as soon as reasonably possible
after the Commencement Date.

(b) Executive represents and warrants that Executive will engage in at least one
of the following activities or sets of activities on behalf of the Company: (i)
serve as subject matter expert and leader of developmental efforts and strategy
for a portfolio of products in various stages of development; (ii) customarily
and regularly solicits for the Company customers or prospective customers;
(iii) performs the following duties: (A) has a primary duty of managing the
enterprise in which Executive is employed or of a customarily recognized
department or subdivision thereof, (B) customarily and regularly directs the
work of two or more employees, and (C) has the authority to hire or fire other
employees or has particular weight given to suggestions and recommendations as
to the hiring, firing, advancement, promotion, or any other change of status of
other employees; or (iv) performs the duties of a Key Employee or of a
Professional.

(c) Executive represents and warrants that the limited covenants contained in
Section 12 below: (i) are fair and reasonable in that they are required for the
protection of the legitimate business interests of the Company, including its
customer relationships and Confidential Information; (ii) are not greater than
are necessary for the protection of the Company in light of the substantial harm
that the Company will suffer should Executive breach any of the provisions of
said covenants or agreements; (iii) form material consideration for this
Agreement; and (iv) do not prohibit Executive from engaging in his business,
trade or profession, or from becoming gainfully employed in such a way as to
provide a standard of living for himself, the members of his family, and those
dependent upon him, to which he and they have become accustomed and may expect.

(d) After consulting with an attorney or freely choosing not to consult with an
attorney, Executive hereby represents and warrants as to the reasonableness of
each of the covenants set forth in Section 12 below, and agrees that he will
not, in any action, suit or other proceeding, deny the reasonableness of, or
assert the unreasonableness of, the purpose, consideration for or scope of any
or all of the covenants set forth in Section 12 below.

(e) Executive acknowledges the duty and responsibility to maintain and safeguard
all Company property issued and/or provided to Executive, which includes all
Confidential Information in any medium. Executive further acknowledges that such
property is and shall always remain the property of the Company and is to be
returned to the Company promptly, upon request, and immediately upon the
separation of Executive’s employment with the Company at the Company’s expense
and in a manner approved by the Company. If the event that Executive does not
return such property to the Company upon the separation of Executive’s
employment, Executive understands and hereby expressly consents that the
Company, at its sole election, may debit against any monies owed to Executive
the full replacement cost of such property, subject to any and all applicable
law.

12. Covenants Necessary to the Company’s Business.

(a) Restriction on Competition During Employment. Executive hereby covenants and
agrees that, at any and all times during the term of Executive’s employment with
the Company, Executive will not, on behalf of any Competing Business, engage in
any act of competition against the interests of the Company or any of its
affiliates, assigns or successors, as applicable, in any geographic territory
wherein the Company engages in the Company Business, regardless of the capacity
in which Executive is acting

 

7



--------------------------------------------------------------------------------

on behalf of the Competing Business. With respect to this covenant restricting
Executive’s behavior during the Term of Executive’s employment only, prohibited
acts of competition include, without limitation, the following: (i) performing
any services fora Competing Business; (ii) soliciting or recruiting any customer
or prospective customer of the Company for a Competing Business; and/or
(iii) hiring, recruiting or soliciting any employee of the Company for a
Competing Business. For purposes of this Agreement, references to “affiliates”
of the Company shall mean any party that controls, is under common control with,
or is controlled by, the Company.

(b) Non-Solicitation of Customers Following Employment. Executive covenants and
agrees that, fora period of eighteen (18) months following the separation of
Executive’s employment with the Company, regardless of the reason for
separation, Executive will not, either directly or indirectly, in competition
with the Company Business, solicit, entice or recruit for a Competing Business,
attempt to solicit, entice or recruit for a Competing Business, or attempt to
divert or appropriate to a Competing Business, any actual or prospective
customer of the Company with whom Executive had Material Contact on behalf of
the Company; provided that this Section 12(b) shall terminate thirty (30) days
after termination of Executive’s employment unless the Company provides a
written list of actual or prospective customers of the Company with which it
believes Executive had Material Contact; provided further, that Executive shall
review such list of actual or prospective customers and, within ten (10) days
after delivery thereof to Executive, confirm in writing to the Company that such
list is accurate and complete or, if Executive does not agree with such list,
advise the Company as to any such disagreement. Executive and the Company agree
to use their good faith best efforts to resolve any disagreement as to the
contents of the list specified herein.

(c) Non-Competition Following Employment. Executive covenants and agrees that,
for a period of eighteen (18) months following the separation of Executive’s
employment with the Company, regardless of the reason for separation, Executive
shall not, within the Territory and on behalf of a Competing Business, either
directly or indirectly (whether through affiliates, subsidiaries or otherwise),
perform any duties that are the same or similar to those that he performed for
the Company within two (2) years prior to the separation of Executive’s
employment. Executive further covenants and agrees that, fora period of eighteen
(18) months following the separation of Executive’s employment with the Company,
he shall not, either directly or indirectly (whether through affiliates,
subsidiaries or otherwise), perform any duties that are the same or similar to
those that he performed for the Company within two (2) years prior to the
separation of Executive’s employment on behalf of the entities engaged in a
Competing Business. Notwithstanding the foregoing, nothing contained in this
Subsection (c) shall be deemed or interpreted to prevent Executive from
accepting a position with an employer that is engaged in business that includes,
but is not limited to, a Competing Business so long as Executive’s duties,
responsibilities and/or activities for such employer during the time period
specified herein do not include, directly or indirectly, duties,
responsibilities or activities involving the Competing Business portion of such
employer’s business. Because the Company is engaged in international drug
trials, a reasonable definition of “Territory” must include at least all of the
United States. The parties agree that in light of the nature of the Company’s
business, this is a reasonable definition of “Territory.”

(d) Non-Solicitation of Employees Following Employment. Executive covenants and
agrees that, fora period of eighteen (18) months following the separation of
Executive’s employment with the Company, regardless of the reason for
separation, Executive will not, either directly or indirectly, solicit, entice,
encourage, cause, or recruit any person employed by the Company and with whom
Executive had contact during Executive’s employment with the Company to leave
such person’s employment with the Company to join a Competing Business; provided
that general solicitations of employment through media of general circulation
and not directly targeting the Company’s employees shall not be a breach of this
provision.

(e) Protection of Confidential Information. Executive recognizes the interest of
the Company in maintaining the confidential nature of its Confidential
Information. Accordingly, and in addition to the covenants described in
subparagraphs (a) through (d) above, Executive covenants and agrees that
Executive will not, at any time, other than in the performance of Executive’s
duties for the Company, both during and after Executive’s employment with the
Company, communicate or disclose to any person or entity, or use for Executive’s
benefit, or for the benefit of any other person or entity, including any
Competing Business, either directly or indirectly, any of the Company’s
Confidential Information.

 

8



--------------------------------------------------------------------------------

13. Legal Remedies. Executive acknowledges and agrees that by virtue of the
duties and responsibilities attendant to Executive’s employment with the Company
and Executive’s access to Confidential Information, the Company will suffer
irreparable loss and damage if Executive should breach or violate any of the
covenants and agreements contained in Section 12 of this Agreement. Executive
therefore agrees and consents that, in addition to any other remedies available
to the Company, the Company shall be entitled to a temporary restraining order,
preliminary injunction and/or permanent injunction, without any bond or other
security being required, to prevent a breach or contemplated breach by Executive
and by any person or entity to whom Executive provides or proposes to provide
any services in violation of any of the covenants or agreements contained in
Section 12 of this Agreement. Any rights created by this Agreement shall be in
addition to, and not in lieu of, any other remedies that may exist under any
applicable law or in equity.

14. Governing Law. The laws of the State of Georgia, including without
limitation those contained in O.C.G.A. §§ 13-8-50 et seq., shall govern the
validity, interpretation, construction, performance and enforcement of this
Agreement.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

16. Waiver. The waiver by one party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of the same or any other provision by the other party. The
failure of a party at any time to require performance of any provision hereof
shall in no manner affect its right at a later time to enforce the same.

17. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it valid,
enforceable and legal; provided, however, if the provision so held to be
invalid, unenforceable or otherwise illegal cannot be reformed so as to be valid
and enforceable, then it shall be severed from, and shall not affect the
enforceability of, the remaining provisions of the Agreement.

18. Construction. The parties acknowledge that they have fully read, understood
and unconditionally accepted this Agreement, after having the opportunity to
consult with an attorney, and acknowledge that this Agreement is mutual and
binding upon all parties hereto.

19. Notices. All notices, requests, demands, claims or other communications
hereunder will be in writing and shall be deemed duly given if personally
delivered, sent by email, “pdf” or sent by a recognized overnight delivery
service which guarantees next day delivery (“Overnight Delivery”), or mailed
registered or certified mail, return receipt requested, postage prepaid,
transmitted or addressed to the intended recipient as set forth below:

 

in the case of the Company to:   

Galectin Therapeutics Inc.

4960 Peachtree Industrial Blvd.

Suite 240

Norcross, GA 30071

Email: shlevin@galectintherapeutics.com

Attn: Harold H. Shlevin, PhD

 

9



--------------------------------------------------------------------------------

with a copy to:   

Dentons US LLP

303 Peachtree St NE Ste 5300

Atlanta, GA 30308

Email: robert.tritt@dentons.com

Attn: Robert E. Tritt, Esq.

and in the case of Executive to:   

Pol F. Boudes, MD

152 E. Delaware Ave.,

Pennington, NJ 08534

Email:

or at such other addresses as any party hereto notifies the other parties hereof
in writing in accordance with this Section. The parties hereto agree that
notices or other communications that are sent in accordance herewith (a) by
personal delivery, email or pdf will be deemed received on the day sent or on
the first business day thereafter if not sent on a business day, (b) by
Overnight Delivery, will be deemed received on the first business day
immediately following the date sent, and (c) by U.S. mail, will be deemed
received three (3) business days immediately following the date sent.

20. Benefit. This Agreement is not assignable or delegable, in whole or in part,
by Executive without the prior written consent of the Company. Notwithstanding
the foregoing, the covenants of Executive contained in this Agreement shall be
binding upon Executive’s heirs and legal representatives and shall survive the
termination of this Agreement. The rights and obligations of the Company under
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company. Furthermore, the Company shall have the
right to assign this Agreement to its successors and assigns, and all covenants
herein shall inure to the benefit of, and be enforceable by, said successors and
assigns.

21. Modification. This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and may be amended or superseded only
by an agreement in writing signed by the parties hereto. No action or course of
conduct shall constitute a waiver of any of the terms and conditions hereof,
unless such waiver is specified in writing and, in the case of such action by
the Company, approved by the CEO, and then only to the extent so specified.

22. Headings. The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.

23. Litigation Assistance. Executive agrees that following the termination of
his employment hereunder, regardless of the reason for or manner of such
termination, other than death or a disability that prevents his cooperation, he
shall, upon reasonable notice, furnish such information and give such assistance
to the Company in any controversy or matter involving litigation as may
reasonably be requested by the Company. The Company shall compensate Executive
for all reasonable out-of-pocket expenses incurred while so assisting the
Company and shall pay Executive a per diem equal to the Executive’s last Base
Salary under this Agreement divided by two hundred twenty-three (223). Executive
is not obligated to assist in any controversy or litigation between the Company
and Executive.

24. Interpretation. Should any provision of this Agreement require a judicial
interpretation, it is agreed that the judicial body interpreting or construing
this Agreement shall not apply the assumption that the terms of this Agreement
shall be more strictly construed against one party by reason of the rule of
legal construction that an instrument is to be construed more strictly against
the party which itself or through its agents prepared the agreement. The parties
acknowledge and agree that they and their agents have each had the opportunity
to participate equally in the negotiations and preparation of this Agreement,
and Executive acknowledges that he has had the opportunity to consult legal
counsel regarding the terms hereof.

 

10



--------------------------------------------------------------------------------

25. No Limitation. Notwithstanding anything to the contrary, nothing in this
Agreement shall be construed to limit the common law rights of the Company
and/or its affiliates with respect to their Confidential Information.

26. Survival. Sections 10 through 26 hereof shall survive the termination of
this Agreement.

[Signatures on following page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY: GALECTIN THERAPEUTICS INC. By:   /s/ Harold H. Shlevin, Ph.D. Name:  
Harold H. Shlevin, PhD Title:   Chief Executive Officer & President

 

EXECUTIVE: /s/ Pol F. Boudes Pol F. Boudes, MD

[Signature page to Employment Agreement]

 

12